Citation Nr: 1222810	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  11-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an effective date prior to December 8, 2009 for a grant of service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1947 to September 1964.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates that bilateral tinnitus is related to active service.

2.  The RO denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder in an unappealed August 1968 rating decision, an unappealed April 1981 confirmed rating decision, and an unappealed March 1985 decision letter.

3.  The Veteran filed a petition to reopen his claim for entitlement to service connection for a lumbar spine disorder on December 8, 2009. 

4.  There are no documents or communications of record prior to December 8, 2009 that constitute a petition to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss or new and material evidence to reopen a claim, and additional relevant service records were not received.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an effective date prior to December 8, 2009 for a grant of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to service connection for tinnitus, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

With respect to the earlier effective date claim, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the Veteran has made no such assertions of prejudice.  Accordingly, regarding the effective date claim, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   Although no Social Security Administration (SSA) records are associated with the claims file, it is not necessary to retrieve those records prior to resolving the effective date claim.  This is because the Board finds that the records are not relevant to the claim; even if the records show earlier entitlement to service connection for a lumbar spine disorder, the appropriate effective date is still the later of that date and the date of claim, which is December 8, 2009.  See 38 C.F.R. § 3.400(q).  Additionally, because a claim for an earlier effective date for a grant of service connection is not reliant on an etiological opinion or the status of the disability, no examination is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  In the Veteran's October 2011 substantive appeal, a Board hearing was requested.  Although no hearing has been provided, the Board finds that remand for a hearing is not required.  In an April 2012 statement submitted by the Veteran's representative, the Veteran waived his right to a Board hearing.  There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection for tinnitus

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In addition, lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In a May 2010 submission, the Veteran stated that he had had ringing in his ears for so long that he had no idea when it began.  The Veteran recalled that he had the problem during military service, but ignored it because of flight line aircraft noises.  

The Veteran's STRs are silent for complaints, treatment, or diagnoses of tinnitus.  Service personnel records (SPRs) indicate the Veteran served with the Air Force for over 20 years and his military occupational specialty was in-flight refueling technician.  

A February 2010 VA audiological evaluation was conducted.  The Veteran reported that he served over 20 years in the military.  He reported aircraft noise as a crew member on aircraft, generator noise on the flight line, and no post-service high level occupational or recreational noise exposure after service.  The examiner noted there were current complaints of bilateral, constant tinnitus.  The examiner determined that tinnitus was less likely as not due to service because there was no evidence of tinnitus in the Veteran's STRs.  

Upon review of the evidence of record, the Board finds that the preponderance of the evidence supports a finding of service connection for bilateral tinnitus.  First, there is a current disability because the Veteran has provided competent and credible testimony of current, bilateral tinnitus.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374; Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Second, there is an in-service event, because the Veteran provided competent and credible testimony that he noticed ringing in the ears during service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Third, the evidence indicates continuity of symptoms post-service discharge.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496.  The Veteran provided competent and credible testimony that the ringing in his ears has been present since service.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Thus, the preponderance of the evidence indicates tinnitus that began during service and has persisted since that time.

Additionally, the Board does not place substantial weight on the VA examiner's negative etiological opinion because it does not address all of the relevant evidence, including the Veteran's lay statements of continuity, or relevant legal criteria, as documentation in the STRs is not required for service connection.  See 38 C.F.R. § 3.303(d); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (stating that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, and considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Earlier effective date claim

The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  If however, new and material evidence is received within the appeal period of a previous decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q); 38 C.F.R. § 3.156(b) (noting that new and material evidence received prior to the expiration of the appeal period is considered to have been filed in connection with a claim pending at the beginning of the appeal period). 

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

If, however, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 23 Vet. App. 123, 132-33 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).  

In August 1968, the RO denied service connection for a back sprain because there was no current disorder.  The Veteran did not appeal, and the decision was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In November 1980, the Veteran submitted a claim to reopen.  That claim was denied in an unappealed April 1981 confirmed rating decision.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  In February 1985, the Veteran submitted a statement indicating that his back disorder occurred during service.  In a March 1985 letter the RO notified the Veteran that the prior decision was final and in order to reopen his claim, he would have to submit evidence not previously considered that would tend to support the allegations.  No appeal or evidence was filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  

On December 8, 2009, the Veteran filed a claim to reopen.  In a March 2010 rating decision, the RO granted service connection for a lumbar spine disorder, and assigned a 10 percent disability evaluation, effective December 8, 2009, the date of receipt of the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(q)(2).  That grant was based upon a positive nexus opinion provided by a VA examiner in a February 2010 examination report.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  Here, the date of receipt of the claim to reopen was December 8, 2009.  A review of the claims file indicates that no other documents or communications of record after any of the unappealed denials, but before the December 2009 claim, may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  The date entitlement arose was February 27, 2010, the date of the VA examination that provided the positive nexus opinion.  Thus, the proper effective date is the later of December 8, 2009 and February 27, 2010.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).  Accordingly, an effective date prior to December 8, 2009 is not warranted.  

Additionally, no new and material evidence was submitted prior to the expiration of the appeal period for any of the rating decisions and no VA treatment records were submitted after those decisions until the RO obtained VA records sometime after the March 2010 rating decision.  See 38 C.F.R. §§ 3.156(b), 3.157(b).  Furthermore, although additional SPRs were received after the December 2009 claim, the records consisted of copies of each of the Veteran's discharge documents.  The relevant are thus not relevant to the grant of service connection because the Veteran's service dates were already of record.

Accordingly, although the Board has considered the doctrine of reasonable doubt, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The Veteran's claim for an earlier effective date is denied.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An effective date prior to December 8, 2009 for a grant of service connection for a lumbar spine disability is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is necessary to attempt to obtain SSA records and to obtain an adequate examination and opinion.

First, remand is required to attempt to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  Here, in a February 1985 submission, the Veteran stated that he was in receipt of SSA benefits.  No search for these records has been conducted.  Accordingly, this must be done prior to adjudication of the Veteran's service connection claim. 

Second, remand is required to obtain an adequate examination and etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

Here, the Veteran's STRs contain multiple audiogram results and whisper tests, although the dates of those tests are unclear.  Various audiograms indicate hearing loss threshold results with less damage than indicated by the Veteran's separation audiogram.  In an April 2012 submission, the Veteran stated that after service discharge, his family noticed that he did not hear well, although he had not noticed it.  He stated his hearing had worsened since that time.  In a February 2010 VA audiological report, the examiner provided an opinion that hearing loss was not likely related to active service.  The examiner reasoned that the separation audiogram showed normal hearing and that medical literature does not support delayed-onset hearing loss (although it could not be ruled out).  But this opinion ignores the following:  the Veteran's lay statement that his family noticed his difficulty hearing directly after service; the Veteran's STRs may indicate a shift in hearing thresholds during service; and regulations provide for a grant of service connection even where a disorder is not documented in service records.  Additionally, the examiner did not elicit a full occupational and recreational noise exposure history from the Veteran.  Remand is required to address these deficiencies.

While on remand, the RO must obtain any relevant VA medical records not currently associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The RO should also inform the Veteran that he can also provide alternative forms of evidence.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral hearing loss, conducted by an examiner other than the examiner who conducted the February 2010 audiological evaluation.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must be reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include noise exposure.  The examiner must address the Veteran's in-service acoustic noise trauma, the audiograms in the STRs (to include any threshold shifts), and his lay statements that his family noticed hearing loss directly after service discharge.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


